Title: 29th.
From: Adams, John Quincy
To: 


       Dr. Franklin’s early in the morning. Coll. Humphreys breakfasted with us, and went with Mr. Adams to Versailles, where they were presented for the first time, to the new born Prince, who received them in bed: there were half a dozen ladies in the chamber. There were three beds joining each other, and in the middle one laid M: le Duc. Probably that in the night one of the Ladies sleep in each of the other beds to prevent Monseigneur from falling out. The king was exceedingly gay, and happy, and his brothers appeared so too.
      